Bell, J.
The plaintiff in error stands convicted under the first section of the act of 22d April, 1794. It prohibits, inter alia, any person to “ do or perform any worldly employment or business whatever on the Lord’s day, commonly called Sunday, works of necessity or charity only excepted.” It is said that as against those who conscientiously observe the seventh day of the week for the Sabbath, of whom the defendant is one, the statutory provision is in direct conflict with section 3d, article 9th, constitution of the commonwealth. It ordains, “ All men have a natural and indefeasible right to worship Almighty Grod according to the dictates of their own conscience; no man can, of right, be compelled to attend, erect, or support any place of worship, or to maintain any ministry against his consent. No human authority can, in any case whatever, control or interfere with the rights of conscience; and no preference shall be given by law to any religious establishment or modes of worship.”
*322The question thus raised is not presented to the court for the first time. It was here made as long ago as the year 1817, in the case of the Commonwealth v. Wolf (3 S. & R.; 4 S.); and, after argument, solemnly decided adversely to the position of the plaintiff in error. Until now, so far as we know, the soundness of this determination has not only passed unquestioned, but is incidentally recognised by other cases. Upon the maxim stare decisis, and looking only to the ordinary course of judicial administration, we might, perhaps, without impropriety, have declined to consider the question as an open one in Pennsylvania. But, impressed with the importance of preserving and protecting the unrestrained liberty of conscience guarantied by the constitution of the United States, and of the several states of the confederacy, including our own, and desirous of retrieving any error which, by possibility, might have been committed in so grave an inquiry, we have given close attention to the ingenious argument addressed to us by the counsel of the plaintiff in error, who, it is understood, represents a portion of our citizens belonging to a respectable Christian sect, which claims and keeps the seventh day of the week as the true Sabbath. The conclusion at which we have arrived, after much reflection, is in consonance with that before announced by this court in the case just alluded to.
The constitution of this state secures freedom of conscience and equality of religious right. No man, living under the protection of our institutions, can be coerced to profess any form of religious belief, or to practise any peculiar mode of worship, in preference to another. In this respect, the Christian, the Jew, the Mohammedan, and the Pagan, are alike entitled to protection. Nay, the Infidel, who madly rejects all belief in a Divine Essence, may safely do so, in reference to civil punishment, so long as he refrains from the wanton and malicious proclamation of his opinions with intent to outrage the moral and religious convictions of a community, the vast majority of whom are Christians. But beyond this, conscientious doctrines and practices can claim no immunity from the operation of general laws made for the government and to promote the welfare of the whole people. In the language of Chief Justice Gibson, the right of conscience, as understood under our organic law, “is simply a right to worship the Supreme Being according to the dictates of the heart; to adopt any creed or hold any opinion whatever, or to support any religion; and to do, or forbear to do, any act for conscience’ sake, the doing or forbearing of which is not prejudicial to the public weal” (Common*323wealth v. Lesher, 17 S. & R. 160; enforced in Simons v. Gratz, 2 Penn. Rep. 416). Does the act of Assembly in question impinge upon this natural right or on the constitutional declaration which seeks to foster and protect it ? It is insisted, this question must receive an affirmative response, because, as it is said, the statute treats the first day of the week as a holy and sacred day, and prohibits labour as a profanation of the Lord’s day; and it is thus proved to be, not a mere civil regulation to give rest to man, but an attempt to exalt, by law, the religious belief of certain sects over that of others.
Though it may have been a motive with the law-makers to prohibit the profanation of a day regarded by them as sacred — and certainly there are expressions used in the statute that justify this conclusion — it is not perceived how this fact can vitally affect the question at issue. All agree that to the well-being of society, periods of rest are absolutely necessary. To be productive of the required advantage, these periods must recur at stated intervals, so that the mass of which the community is composed, may enjoy a respite from labour at the same' time. They may be established by common consent, or, as is conceded, the legislative power of the state may, without impropriety, interfere to fix the time of their stated return and enforce obedience to the direction. When this happens, some one day must be selected, and it has been said the round of the week presents hone which, being preferred, might not be regarded as favouring some one of - the numerous religious sects into which mankind are divided. In a Christian community, where a very large majority of the people celebrate the first day of the week as their chosen period of rest from labour, it is not surprising that that day should have received the legislative sanction: and as it is also devoted to religious observances, we are prepared to esti-. mate the reason why the statute should speak of it as the Lord’s day, and denominate the infraction of its legalized rest, a profanation. Yet this does not change the character of the enactment. It is still, essentially, but a civil regulation made for the government of man as a member of society, and obedience to it may properly be enforced by penal sanctions. To say that one of the objects of the legislature was to assert the sanctity of the particular' day selected, is to say nothing in proof of the unconstitutionality of the act, imless in this the religious conscience of others has been offended and their rights invaded.
But it is argued, with apparent conviction of its truth, that to. compel men to refrain from labour, solely from regard to the *324imputed holiness of a particular day, is, within the meaning of the constitution, to “control” the religious observance, and to “interfere” with and constrain the consciences of those who honestly disbelieve the asserted sanctity of the selected day. We cannot assent to this. So long as no attempt is made to force upon others the adoption of the belief entertained by the governing power, or to compel a practice in accordance with it, so long is conscience left in the enjoyment of its natural right of individual decision and independent religious action. There is nothing to prevent the unrestrained expression of an adverse belief — though perhaps, with less of imposing effect than power lends to opinion, nor any hindrance offered to the full enjoyment of it, at least, so far as the exercise of religious devotion is involved. The error of the plaintiff’s position is that it confounds the reason of the prohibition with its actual effect, and thus mistakes the mere restraint of physical exertion for the fetters that clog the freedom of mind and conscience. But were this otherwise, the plaintiff’s argument is inapplicable to the act of 1194. The conclusions drawn from some of its language are as inexpressive of its practical operation, as of the principal intent of its makers. The phraseology used may indicate a conviction of the holy character of the first day of the week, but as this simple expression of an abstract opinion, which all other men are at liberty to adopt or reject, carries with it no obligation beyond the influence attendant upon the expression itself, it cannot be said a primary object of the act was, authoritatively, to assert the supremacy of Sunday as of Divine appointment. Had such been the intent, irrespective of its statutory character as a day of rest from secular employment, its framers would not have stopped short with a bare interdiction of labour and worldly amusements. Following the example offered by older states and communities, they would have commanded the performance of religious rites, or at least, some express recognition of the day as the true Sabbath. Such a requisition, we agree with the plaintiff in error, would be a palpable interference with the rights of conscience. But nothing like this is exacted. On the contrary, every one is left at full liberty to shape his own convictions, and practically to assert them to the extent of a free exercise of his religious views. In this, as in other respects, the conscience of each is left uncontrolled by legal coercion, to pursue its own inquiries and to adopt its own conclusions. In this aspect of the statute there is, therefore, nothing in derogation of the constitutional inhibition.
Nor, so far as I can perceive, is it obnoxious_to this accusation, *325in any other particular. It intermeddles not with the natural and indefeasible right of all men to worship Almighty God according to the dictates of their own consciences; it compels none to attend, erect, or support any place of worship, or to maintain any ministry against his consent; it pretends not to control or to interfere with the rights of conscience, and it establishes no preference for any religious establishment or mode of worship. It treats no religious doctrine as paramount in the state; it enforces no unwilling attendance upon the celebration of Divine worship. It says not to the Jew or Sabbatarian, You shall desecrate the day you esteem as holy, and keep sacred to religion that we deem to be so. It enters upon no discussion of rival claims of the first and seventh days of the week, nor pretends to bind upon the conscience of any man any conclusion upon a subject which each must decide for himself. It intrudes not into the domestic circle to dictate when, where, or to what god its inmates shall address their orisons; nor does it presume to enter the synagogue of the Israelite, or the church of the Seventh-day Christians, to command or even persuade their attendance in the temples of those who especially approach the altar on Sunday. It does not, in the slightest degree, infringe upon the Sabbath of any sect, or curtail their freedom of worship. It detracts not one hour from any period of time they may feel bound to devote to this object, nor does it add a moment beyond what they may choose to employ, Its sole mission is to inculcate a temporary weekly cessation from labour, but it adds not to this requirement any religious obligation.
Nor can it be objected against the statute that it gives a preference to any religious establishment or mode of worship. It leaves all free alike in the exercise of their distinctive religious tenets, saying to none, What doest thou? As I have said, the selection of the day of rest is but a question of expediency, and if from the choice falling on the first day of the week, the Jew and the Seventh-day Christian suffer the inconvenience of two successive days of withdrawal from worldly affairs, it is an incidental worldly disadvantage, temporarily injurious, it may be, to them, but conferring no superior religious position upon those who worship upon the first day of the week. The law intends no preference. The command to abstain from labour is addressed to every citizen, irrespective of his religious belief, and if an inconvenience results to some, it is a consequence of the generality of the provision. But this affords no argument against the constitutionality of the law, *326however strong the argument might he felt when addressed to the legislature as a reason for a modification of the statute.
The only remaining ground upon which the plaintiff in error attacks the validity of the statute, is found in the assumption 'that, in conscience, he is as fully hound to attend to his secular affairs upon the first six days of the week, as to cease from labour on the seventh. Were this so, the law which compels him to inaction upon one of the six, might well be regarded as an invasion of his conscientious convictions. But for this supposed article of his faith, his counsel refers us to no other warrant than that command of the decalogue which teaches, “ Remember the Sabbath day to keep it holy; six days shalt thou labour and do all thy work, but the seventh day is the Sabbath of the Lord thy God; in it thou shall not do any work.” But without other evidence than the mere suggestion of counsel, we cannot believe that the religious sect to which the plaintiff in error belongs, have so construed this commandment as to make it imperative on its members, literally, to labour on every day of the week other than the seventh. Such is not rationally its meaning, nor is it that assigned to the word by the ancient people to whom it was originally delivered by the Deity.
From the beginning even until now, it is regarded by them as intended to set apart a day of religious rest, but not as commanding six days of labour. Within six days the Israelite was directed to do all his work, in order that he might devote the seventh, uninterruptedly, to the service of God, but it was never imagined that he was under an imperative obligation to fill up each day of the other six with some, worldly employment. In the Commonwealth v. Wolf, the court rightly repudiates such a notion, and in this it has been followed by other tribunals. Indeed, the meaning of the command is so obvious as scarcely to leave room for construction; and accordingly, so far as we are informed, the practice of all who profess to believe in the Old and New Testaments, has been in consonance with the original interpretation.
Beside the adjudications already referred to, the determination to which we have attained is fortified by the recent decision of the Court of Errors of South Carolina, in the case of the City Council of Charleston v. Benjamin, decided in January, 1848, and is not impeached by The City of Cincinnati v. Rice, 15 Ohio Rep. 225, cited for the plaintiff in error. • This last case was determined upon the proviso of their statute, that nothing contained therein shall be construed to extend to those who, conscientiously, observe the seventh day of the week as the Sabbath. Did our statute offer a *327similar provision, this controversy would, probably, never have arisen.
Judgment affirmed.
His honour, Judge Coulter,, concurred in the judgment of the court, as to the constitutionality of the act of Assembly, but dissented from the grounds assumed in the argument. He held it to be constitutional, because it guarded the Christian Sabbath from profanation, and, in the language of the act, prohibited work or worldly employment on the Lord’s Lay, commonly called Sunday; and not because of the mere usefulness of the day as a day of rest and cessation from worldly labour.